MEMORANDUM**
1. The sentencing transcript does not show that the district judge used the wrong legal standard in determining that defendant was ineligible for safety valve relief pursuant to U.S.S.G. § 5C1.2(a)(2). See United States v. Ferryman, 444 F.3d 1183, 1186 (9th Cir.2006) (discussing the standard). His conclusion that the firearms seized at defendant’s home were used in connection with the crime of conviction was a factual one of the sort we review for clear error. Id. at 1185. On this record, we cannot say this finding was clearly erroneous. Because we uphold the district court’s determination that defendant was ineligible for safety valve relief under section 5C1.2(a)(2), we need not address whether defendant was also ineligible for failure to cooperate under U.S.S.G. § 5C1.2(a)(5).
2. Absent a finding that defendant was eligible for safety valve relief, the district court had no authority to impose a sentence below the statutory minimum. See 18 U.S.C. § 3553(f) (noting that the court can disregard the statutory minimum only “if the court finds at sentencing” that defendant is eligible for relief (emphasis added)); United States v. Hernandez-Castro, 473 F.3d 1004, 1006-07 (9th Cir.2007) (noting section 3553(f) is still binding post-Booker). Given that defendant was sentenced at the statutory minimum, his “reasonableness” claim is thus without merit. See Hernandez-Castro, 473 F.3d at 1007 (“Booker did not affect the imposition of statutory mínimums.”).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.